Citation Nr: 1519788	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  06-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with depressive symptoms in excess of 30 percent, prior to November 13, 2012; in excess of 50 percent, prior to December 18, 2013; and in excess of 70 percent, from December 18, 2013.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal in part from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied a TDIU.  

The Board denied a TDIU in November 2010.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, pursuant to a joint motion by the Veteran and VA, the Court vacated the Board's November 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.  The Board remanded the issue in April 2012 for additional development.  

This case is also before the Board on appeal in part from an April 2014 rating decision that assigned a 50 percent evaluation for PTSD with depressive symptoms from November 13, 2012, and a 70 percent evaluation from December 18, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's April 2012 remand requested that the Veteran be provided a VA examination by a board of two psychiatrists to determine the extent of his PTSD with depressive symptoms.  The Board specified that, in particular, the examiners were to consider whether the Veteran's service-connected PTSD with depressive symptoms, by themselves, precluded the Veteran from working outside a protected environment, such as a family business.  The Board advised the examiners that the ability to work sporadically or to obtain marginal employment was not substantially gainful employment.  In addition, the Board advised that marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop.

Similarly, the April 2012 remand requested that the Veteran be provided a VA examination to determine the extent of impairment attributable solely to his service-connected disorders: the residuals of a gunshot wound of the left anterior thigh, Muscle Group XIV, with knee instability; PTSD with depressive symptoms; an abscess of the right palm with an ulnar nerve lesion and weakness; a sciatic nerve injury; and a right shin scar.  Again, the Board specified that, in particular, the examiner was to consider whether the Veteran's service-connected disabilities, by themselves, precluded the Veteran from working outside a protected environment, such as a family business.  The Board advised the examiner that the ability to work sporadically or to obtain marginal employment was not substantially gainful employment. In addition, the Board advised that marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop.

The record contains the report of an October 2014 VA examination of the Veteran's PTSD with depressive symptoms.  The report does not address whether the Veteran's service-connected PTSD with depressive symptoms precluded the Veteran from working outside a protected environment, such as a family business.

The record also contains the report of a December 2014 VA examination of the Veteran's service-connected scars, knee and lower leg conditions, muscle injuries, and peripheral nerve conditions.  The report does not address the Veteran's PTSD with depressive symptoms, and does not address whether the Veteran's disabilities precluded the Veteran from working outside a protected environment, such as a family business.

The October and December 2014 VA examination reports are therefore inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The development requested by the Board's April 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder and copies of all relevant records from the Veteran's eFolders for review by the two psychiatrists who conducted the October 2014 VA examination (or suitable substitutes if these individuals are unavailable) for an addendum.  The examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiners are requested to fully address the extent of the Veteran's service-connected PTSD with depressive symptoms. 

Each examiner must identify the manifestations of the Veteran's PTSD and depression and distinguish them from any other psychiatric disorder found to be present.  

In addition, the examiners must describe how the Veteran's PTSD with depressive symptoms has affected his employment and daily life.  In this regard, the examiners must render an opinion as to whether it is at least as likely as not that the Veteran's PTSD with depressive symptoms, by themselves, preclude the Veteran from obtaining or retaining all forms of substantially gainful employment.  In so doing, the examiners must provide a GAF based solely on the Veteran's PTSD with depressive symptoms and provide an explanation of the significance of the GAF assigned.  In particular, the examiners must consider whether the Veteran's service-connected PTSD with depressive symptoms, by themselves, preclude him from working outside a protected environment, such as a family business.

The examiners are advised that substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  In addition, marginal employment may also be held to exist, on a facts found basis, including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop.

The rationale for all opinions expressed must be provided. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  When the actions in part 1 have been completed, forward the Veteran's claims folder and copies of all relevant records from the Veteran's eFolders for review by the examiner who conducted the December 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is requested to fully address the extent of the combined impairment attributable solely to the Veteran's service-connected disorders: the residuals of a gunshot wound of the left anterior thigh, Muscle Group XIV, with knee instability; PTSD with depressive symptoms; an abscess of the right palm with an ulnar nerve lesion and weakness; a sciatic nerve injury; and a right shin scar.  

The examiner must render an opinion as to the manner in which the Veteran's service-connected disabilities when considered together, affect his ordinary activities.  Such activities must include, but are not limited to, his employment and activities of daily living.  In this regard, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, when considered together (but without consideration of nonservice-connected disabilities), preclude the Veteran from obtaining or retaining all forms of substantially gainful employment.  In particular, the examiner must consider whether the Veteran's service-connected disabilities, when considered together, preclude him from working outside a protected environment, such as a family business.

As above, the examiner is advised that substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  In addition, marginal employment may be held to exist where the Veteran is only able to secure or maintain employment in a protected environment, such as a family business or sheltered workshop.

The rationale for all opinions expressed must be provided. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




